DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty Schlier on 3/10/21.

The application has been amended as follows: 

Claim 1. (Currently Amended): An apparatus for sample analysis having a laser ionization source operated at sub-atmospheric pressure conditions, comprising: 
a holder configured to hold a sample containing analyte molecules; 
a laser ionizer utilizing a pulsed laser configured to generate ionized species from the sample; 
electric field Es and to extract analyte ions from said ionized species; and 
an ion funnel structure external to said ion extractor comprising orifice electrodes arranged in a direction z and each having an aperture through which an ion funnel pathway extends, said structure having an entrance electrode having an aperture with a size D and an exit electrode, sizes of apertures decreasing from size D of the entrance electrode to the exit electrode, the exit electrode having a smallest aperture; said structure configured to being applied with DC and RF voltages to generate a funnel electric field in the direction z and a radial focusing field, the DC voltages applied to the electrodes generating the funnel electric field, and to accept said analyte ions from the ion extractor at the entrance and transfer at least a portion of the analyte ions toward the exit electrode using the funnel electric field along the direction z and focus the analyte ions using the focusing field; and 
a vacuum chamber enclosing said holder, said ion extractor, and said ion funnel structure, wherein an operational pressure p in the vacuum chamber is maintained in the pressure range from 0.01 to 100 Torr, 
wherein the extraction electric field near the sample is at least twice as large as the funnel electric field at any point within the ion funnel structure.

Claim 35. (Currently Amended): An apparatus for sample analysis having a laser ionization source operated at sub-atmospheric pressure conditions, comprising: 
a holder configured to hold a sample containing analyte molecules; 
a laser ionizer utilizing a pulsed laser configured to generate ionized species from the sample; 7Application No. 16/122,527 
electric field Es and to extract analyte ions from said ionized species; and 
an ion funnel structure comprising orifice electrodes located along an ion funnel pathway direction z; said structure having an entrance electrode having an aperture with a size D and an exit electrode, the exit electrode having a smallest aperture in the structure; said structure configured to accept said analyte ions at the entrance and transfer at least a portion of the analyte ions toward the exit using an axial electric field Ez along the direction z produced by applying DC voltages to the electrodes generating the axial electric field Ez transferring portion of the analyte ions toward the exit electrode; 
a controller programmed to control an average axial electric field from the entrance to the exit inside the structure <Ez>; and 
a vacuum chamber enclosing said holder, said ion extractor, and said ion funnel structure, wherein an operational pressure p in the vacuum chamber is maintained in the pressure range from 0.01 to 100 Torr, 
wherein the average axial electric field <Ez> is at least twice smaller than the extraction electric field Es.


Allowable Subject Matter
Claims 1-24, 27-32, and 35-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881